Citation Nr: 0522126	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  98-18 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a right total knee arthroplasty, currently rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an October 1998 rating decision 
of the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the veteran's claim of 
entitlement to a disability evaluation in excess of 30 
percent for his service-connected residuals of a right total 
knee arthroplasty.

In a September 2002 decision, the Board confirmed the RO's 
decision on appeal and continued the denial of the veteran's 
claim of entitlement to an increased disability evaluation 
for his service-connected right knee disorder.  

The veteran appealed the Board's September 2002 decision to 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court).  In a February 2005 Order, the CAVC vacated the 
September 2002 decision and remanded the matter to the Board 
for re-examination of the evidence of record, the pursuit of 
any other evidence deemed necessary, and the timely 
re-adjudication of the claim.  


FINDINGS OF FACT

1. All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  Post operative residuals of a total right knee 
arthroplasty are not manifested by objective evidence of 
severely painful motion or weakness, ankylosis, a limitation 
of extension to 30 degrees, subluxation or lateral 
instability, or by nonunion of the tibia and fibula with 
loose motion.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
operative residuals of a right total knee arthroplasty have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the October 1998 
rating decision; October 1998 statement of the case; August 
1999 supplemental statement of the case; January 2000 
supplemental statement of the case; February 2001 
supplemental statement of the case; and May 2002 supplemental 
statement of the case, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  In its now vacated and remanded 2002 Board 
decision, the veteran was provided with additional notice 
regarding the evidence needed to succeed in his claim and the 
relevant provisions of the VCAA.  The Briefs submitted by the 
appellant to the Court, and the decision of the Court itself, 
demonstrated that the veteran had full understanding of the 
necessary evidence to be successful in his claim.   

During the course of this appeal, the Court decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice has been provided by 
the AOJ and the Board prior to the Board's current review.    
Further, when the RO initially adjudicated the claim in 1998, 
the VCAA had not yet been enacted.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The RO obtained 
the veteran's VA treatment records as they were identified by 
the veteran.  The veteran unilaterally submitted a statement 
from a VA physician in April 2001.  The veteran has given no 
indication that there are additional treatment records that 
would indicate greater right knee pathology than is already 
of record.  In response to a request from the Board for 
additional evidence, the veteran submitted a statement in 
June 2005 that indicated that he did not have anything else 
to submit.  Consequently, it does not appear that there are 
any additional pertinent treatment records to be requested or 
obtained.  Any question regarding notification of the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain has essentially been rendered moot 
by virtue of the fact that there is no indication of 
pertinent treatment other than that provided by VA, the 
record of which has already been obtained.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) 

Additionally, the veteran was afforded pertinent VA 
examinations in August 1998, January 2000, and July 2000.  
The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Factual Background

The service medical records include a February 1951 diagnosis 
of probable torn medial semilunar cartilage of the right 
knee, and internal derangement of the right knee noted on 
separation examination.  

Post-service medical records note an August 1959 
hospitalization for pain in the right knee resulting in 
excision of a right medial meniscus, and curettement of 
chondromalacia medial and lateral femoral condyle articular 
surfaces.  

In November 1959, service connection was granted for a post-
operative medial meniscus tear of the right knee; a 10 
percent rating was assigned.

In January 1978, the veteran underwent arthrotomy, consisting 
of the lateral meniscectomy removal of loose bodies and 
debridement of the knee joint and removal of osteophytes from 
the tibia, femur and patella.  The postoperative diagnosis 
was osteoarthritis of the right knee with loose bodies and 
degenerated and torn lateral meniscus.  

Based upon the foregoing surgery, a July 1978 rating decision 
assigned a 100 percent evaluation to the veteran's right knee 
disorder for a one month period of convalescence from the 
surgery.  The 10 percent evaluation was reinstated thereafter 
based upon VA examination showing degenerative arthritic 
changes of the right knee and 0 to 120 degrees range of 
motion.   

In an October 1996 rating decision, the evaluation of the 
veteran's right knee disorder was increased from a 10 percent 
evaluation to a 30 percent evaluation based upon the results 
of a September 1996 VA examination that demonstrated severe 
recurrent subluxation and lateral instability, with range of 
motion from 0 to 90 degrees.  

On October 6, 1997, the veteran was hospitalized for a 
scheduled right total knee arthroplasty following a history 
of severe joint degeneration shown on x-ray, with mild valgus 
deformity and excessive pain.  Postoperative course was 
uneventful.  The veteran continued to make progress in terms 
of range of motion and ambulation of the knee.  He was 
discharged on October 10, 1997 with a diagnosis of severe 
degenerative joint disease of the right knee.  He was to 
adhere to exercise and physical therapy training as far as 
gait, but could bear weight on the right leg.  

In March 1998, the RO issued a rating decision that increased 
the evaluation of the veteran's service-connected right knee 
disorder from 30 percent disabling to 100 percent disabling 
effective from October 6, 1997 to December 1, 1998, after 
which the rating for the right knee disorder was reduced to 
the current 30 percent rating in accordance with the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.

In August 1998, the veteran underwent VA orthopedic 
examination of his knees.  It was noted that the veteran had 
had a total right knee replacement.  The veteran reported 
that the knee was better than it was before, but that there 
was still some shifting.  Range of motion in the right knee 
was measured from 0 to 90 degrees.  There was no pain 
provoked with grind testing, but there was slippage.  It was 
reported that when the lateral ligament was stressed inward, 
there was a good quarter to half an inch of varus and 
clicking that the veteran stated he had with each step when 
he walked.  The veteran reported that the knee hurt worse at 
night and that he used a pillow under his knee.  He also 
reported that if he did a lot of exercise, there was pain as 
well.  The veteran reported that on a scale of one to ten, 
the pain was about a seven, and it went down to a five or six 
with Ibuprofen.  The veteran reported pain with excess 
walking.  There was no actual weakness, stiffness or 
swelling.  The veteran was noted to use a cane in his left 
hand.  The diagnoses were  1)  Degenerative joint disease, 
post operations for internal derangement in the right knee 
with total joint replacement this year; and 2)  Operation for 
cartilage removal this year in the left knee.  X-rays of the 
right knee disclosed total knee replacement.  

In an October 1998 rating decision, the evaluation of the 
veteran's service-connected residuals of a right total knee 
replacement was continued as 30 percent disabling.  In the 
same decision, service connection was granted for a left knee 
disorder.  The veteran subsequently perfected the current 
appeal of this rating decision as it pertained to the 
evaluation of the right knee disorder.  

VA outpatient treatment notes dated in February 1998 
disclosed that the veteran was seen with mild pain in the 
right knee.  X-rays of the hardware in the knee showed 
satisfactory positioning with no effusion.  Follow-up visits 
between April and December 1998 showed no loosening and no 
effusion.  In December 1998, it was determined that there was 
no scintigraphic evidence of infections in the right knee.  

In July 1999, the veteran was admitted to VA hospitalization 
for observation of the post right knee arthroplasty based 
upon reports of persistent pain over the superior aspect of 
the patella/quad tendon.  Arthrotomy exploration of the right 
knee was performed for the purpose of the evaluation for 
loosening components.  The arthrotomy revealed that all 
components were firmly fixed.  There was discovered some 
synovitis in the suprapatellar pouch which was excised.  Scar 
tissue surrounding the patellar component was excised as 
well.  The veteran was reported to have tolerated the 
procedure well and was released from the hospital two days 
after admission.  

In January 2000, the veteran underwent VA orthopedic 
examination of his knees.  The veteran's complaints regarding 
the right knee were difficulty sleeping at night and 
difficulty walking due to pain and stiffness.  He was 
reported to use a cane.  It was noted that the veteran was 
unable to walk distances because of the weakness in his right 
knee.  It was further noted that the veteran had some 
subluxation of the patella, but this was described as 
minimal.  The range of motion of the right knee was reported 
to be severely limited.  It was measured to be from about 5 
degrees to 80 degrees of flexion.  There was pain, 
particularly on extension and flexion beyond 80 degrees.  
There was weakness, and lack of endurance following 
repetitive use.  The examiner reported that these caused a 
major impact upon the veteran's use of his lower extremities.  
In terms of stability, the examiner stated that since all of 
the ligaments and menisci had been removed, there was no 
laxity of the anterior and posterior cruciate ligaments.  The 
diagnosis indicated that the veteran had had four surgeries; 
a total knee replacement in 1997; and additional surgeries in 
1999 where a synovectomy, lateral release and arthrotomy were 
done.  It was noted that the veteran's range of motion had 
been diminished as noted above, and that the veteran had 
instability of the patella.  X-rays of the right knee 
disclosed total knee prosthesis, stable post-operative.  

In July 2000, the veteran underwent another VA orthopedic 
examination of his knees.  This examination included a review 
of the claims file.  The report of the examination included a 
history of the veteran's right knee disability, including the 
surgeries.  The veteran's complaints regarding the right knee 
were pain and stiffness, easy fatigability and limited range 
of motion.  He reported swelling and pain flare-ups of about 
5 to 6 times a month lasting approximately 2 days, during 
which time he stated that he was mostly housebound.  The 
right knee range of motion was measured to be 0 to 70 
degrees, and painful beyond that range.  There was no 
instability or weakness, but some tenderness along the 
superior aspect of the knee joint.  There was no abnormal 
movement or guarding movement noted.  The diagnosis indicated 
that the veteran had had four surgeries on the right knee 
including a total knee replacement from which he seemed to 
have limited benefit.  His range of motion 	of the right 
knee was reported to only be from 0 to 68 or 70 degrees at 
best, beyond which it was painful.  The scar was noted to be 
well healed, but slightly tender and at times painful.  X-
rays of the right knee disclosed total knee post-operative 
osteoporosis.  

In a February 2001 rating decision, service connection for a 
right knee painful surgical scar was granted, and assigned an 
evaluation of 10 percent disabling.  

In March 2001 VA outpatient treatment records, it is reported 
that the veteran was seen for complaints regarding his left 
knee and consideration of left knee arthroscopy.  The veteran 
was noted to walk with a cane and a left knee sleeve brace.  
The range of motion of the right knee was measured from 0 to 
60 degrees.  There was quad tenderness noted laterally, but 
no swelling or effusion.  The veteran demonstrated a good 
gait pattern with little antalgia on weight bearing.  

In a July 2001 rating decision, the evaluation of the 
veteran's service-connected left knee disorder was increased 
from a 10 percent to a 30 percent disability rating.  

Analysis

The veteran contends that his right knee disorder is more 
severe than the current rating indicates.  He avers that it 
is manifested by severe pain, fatigue, stiffness and 
weakness.  He and his representative have argued that the 
veteran would never have endured the many surgeries to his 
right knee that he has had if he only had to endure minor 
pain.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected total right knee arthroplasty 
disability is currently evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  Under that Code, replacement of the knee joint with a 
prosthesis warrants a 100 percent evaluation for a one-year 
period following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability will be rated be 
rated by analogy to diagnostic codes 5256, 5261 or 5262.  The 
minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

Diagnostic Code 5256 pertains to ankylosis of the knee.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 
5261, limitation of extension is rated 40 percent disabling 
when extension is limited to 30 degrees.  Under Diagnostic 
Code 5262, nonunion of the tibia and fibula with loose 
motion, requiring a brace, is rated 40 percent disabling.

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under Diagnostic Code 5260 and Diagnostic Code 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent disability evaluation when 
slight, a 20 percent disability rating requires moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability, while a 30 percent disability rating 
requires severe impairment of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The veteran underwent a total right knee replacement in 
October 1997.  Following the prescribed period for assigning 
a 100 percent disability rating under 38 C.F.R. § 4.30 and 
Diagnostic Code 5055, the veteran was assigned a 30 percent 
disability rating.  As discussed above, a 30 percent 
schedular rating is the minimum evaluation that may be 
assigned for a knee replacement.

The veteran has consistently maintained that he suffers from 
right knee pain, stiffness, weakness and fatigability, and 
that he has difficulty walking distances during flare-ups 
requiring him to be nearly homebound.  The Board finds 
however, that neither severe weakness of the right leg, nor 
severe pain has objectively been demonstrated.  In this 
regard, the most recent July 2000 VA examiner found no 
instability or weakness and no abnormal movement or guarding.  
Further, objective evidence of severe pain, such as 
incoordination on use or disuse atrophy has never been 
evident with respect to the right knee joint.  

The Board recognizes that the veteran clearly has limitation 
of motion of the right knee due to pain on motion, and in 
fact, the limitation was described in the January 2000 VA 
examination report as severe.  Such limitation of range of 
motion, however, has never been shown to be less than 60 
degrees of flexion, even in consideration of such limitation 
caused by pain.  By analogy, limitation of flexion to 60 
degrees under Diagnostic Code 5260 would not even provide a 
compensable evaluation.  It is inconceivable that such 
limitation would be tantamount to "chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity" under Diagnostic Code 5055 so as to 
warrant an evaluation greater than the current 30 percent 
rating.  In other words, the pain associated with the 
disability has not been found on objective examination to be 
severe, nor has the relative limitation of motion. 

At this juncture, the Board notes that the veteran's service 
representative argued before the Court that the foregoing 
analysis somehow equated to the Board's belief that the 
veteran would have to satisfy the maximum limitation of 
motion under Diagnostic Codes 5261 and 5261 in order to meet 
the threshold for "severely painful motion" so as to 
warrant a 60 percent rating under Diagnostic Code 5055.  As 
specifically articulated in the analysis above, however, the 
reference to Diagnostic Code 5260 was simply used by way of 
analogy, or as a reference point as to what "severe" 
limitation might mean in terms of the rating criteria.  There 
is no belief on the part of the Board that the extremes of 
right knee motion limitation under Diagnostic Code 5260 
and/or 5261 would have to be met in order to qualify for a 60 
percent rating under Diagnostic Code 5055.  The latter Code 
is used in the rating of a prosthesis, while the former is 
not.  Essentially, although the January 2000 VA examiner 
described the veteran's right knee range of motion as 
"severely limited," the Board need not accept the 
descriptive terms of a physician in the face of objective 
data showing those actual limitations of motion in terms of 
degrees.  The Board may, however, seek a relative reference 
by analogy in defining "severe" as it may equate to the 
objective data.  

Further, there is no objective evidence that the veteran 
suffers from nonunion of the tibia and fibula, with loose 
movement requiring a knee brace.  As the veteran retains at 
least some right knee motion, the joint is not ankylosed.  In 
addition, the ranges of motion reported on all VA 
examinations do not warrant assignment of an increased rating 
based on limitation of motion, based upon either extension or 
flexion, or both.  Thus, a higher disability rating under 
Diagnostic Codes 5260, 5261, or 5262 would not be warranted.

The Board must consider whether a higher evaluation based on 
instability is warranted pursuant to Diagnostic Code 5257, 
which provides up to a 30 percent rating for recurrent 
subluxation or lateral instability.  The Board must also 
consider VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998) which permits separate evaluations for 
limitation of motion and instability of the knee, if both are 
found.  

At the January 2000 VA examination, there was evidence of 
minimal subluxation or instability of the patella.  In terms 
of stability, however, the examiner noted that since all of 
the ligaments and menisci had been removed, there was no 
laxity of the anterior and posterior cruciate ligaments.  
Clearly, the examiner was drawing a distinction between 
instability of the patella, and lateral stability involving 
the knee ligaments.  Significantly, the July 2000 VA 
examination that was conducted by the same examiner who 
conducted the January 2000 examination, found that there was 
no right knee instability.  Moreover, the veteran's 
complaints on these examinations focused on pain, stiffness, 
and limited range of motion.  He did not complain of right 
knee instability in either examination, and has not 
complained of such instability since his right knee 
replacement.  Based upon the foregoing evidence, the Board 
finds the preponderance of the evidence shows that the 
veteran's right knee disability is not manifested by 
subluxation or lateral instability to any degree.  

The Board notes at this juncture that this finding appears in 
conflict with a statement on the subject of instability in 
the Board's now vacated September 2002 decision.  The Board's 
prior decision misinterpreted the application of separate 
ratings based on the combined presence of both loss of range 
of motion and subluxation or lateral instability, and made a 
decision on that erroneous premise.  As such, the Board noted 
instability of the patella without further analysis, and then 
quickly (but erroneously) discounted whether a separate 
rating could be assigned.  As mandated by the Court's 
February 2005 Order, the Board has re-examined the evidence 
of record, and has arrived at the findings and conclusions 
elaborated above.  Essentially minimal subluxation of the 
patella was noted on examination in January 2000, but 
ultimately, instability of the knee was discounted upon 
further examination in July 2000.  

The Board has carefully considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 pertaining to functional loss due to 
pain.  In this case, Diagnostic Code 5055 includes the 
consideration of pain, limitation of motion or weakness in 
the affected extremity in rating prosthetic knee joint 
replacement residuals.  While there is evidence of pain, the 
record does not suggest that the pain results in functional 
impairment beyond what is contemplated by the 30 percent 
rating under Diagnostic Code 5055.  The Board notes the 
veteran's complaints of right knee pain; however, there is no 
evidence of record to show that it is of such severity as to 
cause impairment that rises to the level of an evaluation in 
excess of 30 percent.  In this regard, the veteran's self-
appraisals of pain being a 6 or 7 on a scale of 10 have not 
been replicated upon VA examination, except perhaps on the 
extremes of motion beyond 60 degrees of flexion.  Moreover, 
factors such as weakness, fatigability, or incoordination are 
not indicated on the record to an extent that would support 
the assignment of a rating higher than 30 percent, as stated 
herein.  Thus an increased evaluation under 38 C.F.R. §§ 4.40 
and 4.45 would not be applicable.  DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  Accordingly, the Board concludes 
that the residuals of the right knee arthroplasty are not 
more than 30 percent disabling.

It is important to recognize in this analysis that a 30 
percent disability evaluation recognizes considerable 
impairment.  It is also noteworthy that the veteran has other 
significant disabilities, both service-connected and 
nonservice-connected, that affect his ability to ambulate.  
He has been awarded a 30 percent evaluation for a left knee 
disability, and a 10 percent evaluation for the right knee 
surgical scar.  Upon his most recent outpatient treatment in 
March 2001, his most pressing complaint pertained to his 
service-connected left knee disability.  He voiced no such 
complaints regarding his right knee.   The Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to an increased disability evaluation for 
residuals of a right total knee arthroplasty is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


